Exhibit 10.6
GP STRATEGIES CORPORATION


Restricted Stock Units Notice under the GP Strategies Corporation 2011 Stock
Incentive Plan
(Performance-based Grant)
Name of Grantee:
Scott Greenberg



This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of GP Strategies Corporation, a Delaware corporation
(the “Company”), that have been granted to you pursuant to the GP Strategies
Corporation 2011 Stock Incentive Plan (the “Plan”) and conditioned upon your
agreement to the terms of the attached Restricted Stock Units Agreement (the
“Agreement”). This Notice constitutes part of and is subject to the terms and
provisions of the Agreement and the Plan, which are incorporated by reference
herein. Each RSU is equivalent in value to one share of the Company’s Common
Stock and represents the Company’s commitment to issue one share of the
Company’s Common Stock at a future date, subject to the terms of the Agreement
and the Plan. The RSUs are credited to a separate account maintained for you on
the books and records of the Company (the "Account"). All amounts credited to
the Account will continue for all purposes to be part of the general assets of
the Company.


Grant Date: July 21, 2020


Number of RSUs: 177,305


Vesting Schedule: All of the RSUs are nonvested and forfeitable as of the Grant
Date and shall vest, if at all, to the extent to which the conditions set forth
below have been met.


First Tranche: One-third of the RSU’s listed above (59,101 shares) (the “First
Tranche”) shall vest 100% on July 21, 2021;


Second Tranche: ) One-third of the RSU’s listed above (59,102 shares) (the
“Second Tranche”) shall vest if and when the 20-trading day volume weighted
average price (“VWAP”) per share as displayed under the heading “Bloomberg VWAP”
on the Company’s Bloomberg page) exceeds $10.58, provided, except as otherwise
set forth herein, that the Second Tranche shall be forfeited if such increase is
not achieved on or prior to July 21, 2023;


Third Tranche: One-third of the RSU’s listed above (59,102 shares) (the “Third
Tranche”) shall vest if and when the 20-trading day VWAP exceeds $12.69,
provided, except as otherwise set forth herein, that the Third Tranche shall be
forfeited if such increase is not achieved on or prior to the July 21, 2023.


To the extent not already vested or previously forfeited, if a Sale of the
Company occurs, your RSUs will become vested and nonforfeitable on the date of
the Sale of the Company based on the price received by shareholders in the Sale
of the Company (or as otherwise required under the terms of the Plan). “Sale of
the Company” means any transaction that constitutes a Change in Control under
clauses (ii) or (iii) of the definition of Change in Control in the Plan.
If Recipient’s employment is terminated (a) by the Company without Cause (as
defined in Recipient’s Transition Agreement), (b) by Recipient for Good Reason
(as defined in Recipient’s Transition Agreement), or (c) due to Mr. Greenberg’s
death or illness/disability, then (1) the First Tranche of the New Award will
vest 100% if not vested previously and (ii) the Second and Third Tranches of the
New Award, if not vested previously, will remain outstanding and eligible to
vest based on achievement of the 2 applicable stock price increase until July
21, 2023 (or, if earlier, upon a Sale of the Company). This accelerated vesting
is subject to Recipient’s execution of a release of employment-related claims in
favor of the Company.
1



--------------------------------------------------------------------------------



Forfeiture of RSUs: To the extent not previously forfeited, all of your
then-unvested RSUs will be forfeited to the Company, without payment of any
consideration therefore, immediately and automatically upon the earlier of the
date on which your Service with the Company ceases due to a termination other
than described above.


I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.










GP Strategies Corporation
Restricted Stock Units Agreement under the GP Strategies Corporation 2011 Stock
Incentive Plan
1. Terminology. Unless otherwise provided in this Agreement, capitalized terms
used herein are defined in the Glossary at the end of this Agreement.
2. Vesting. All of the RSUs are nonvested and forfeitable as of the Grant Date.
So long as your Service is continuous from the Grant Date through the applicable
date upon which vesting is scheduled to occur, the RSUs will become vested and
nonforfeitable in accordance with the vesting schedule set forth in the Notice.
Except for the circumstances, if any, described in the Notice, none of the RSUs
will become vested and nonforfeitable after your Service ceases.
3. Termination of Employment or Service. Unless otherwise provided in the
Notice, if your Service with the Company ceases for any reason, all RSUs that
are not then vested and nonforfeitable will be forfeited to the Company
immediately and automatically upon such cessation without payment of any
consideration therefor and you will have no further right, title or interest in
or to such RSUs or the underlying shares of Common Stock.
4. Restrictions on Transfer. Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.
5. Settlement of RSUs.
(a) Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs. The Company will issue to you, in settlement of your
RSUs and subject to the provisions of Section 6 below, the number of whole
shares of Common Stock that equals the number of whole RSUs that become vested,
and such vested RSUs will terminate and cease to be outstanding upon such
issuance of the shares. Upon issuance of such shares, the Company will determine
the form of delivery (e.g., a stock certificate or electronic entry evidencing
such shares) and may deliver such shares on your behalf electronically to the
Company’s designated stock plan administrator or such other broker-dealer as the
Company may choose at its sole discretion, within reason.
(b) Timing of Settlement. Your RSUs will be settled by the Company, via the
issuance of Common Stock as described herein, promptly following the date that
the RSUs become vested and nonforfeitable, and in any event no later than March
15 of the calendar year following the calendar year, in which the RSUs become
vested and nonforfeitable. However, if a scheduled issuance date falls on a
Saturday, Sunday or federal holiday, such issuance date shall instead fall on
the next following day that the principal executive offices of the Company are
open for business. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s policy permitting officers and directors to sell shares
only during certain “window” periods, in effect from time to time or you are
otherwise prohibited from
2



--------------------------------------------------------------------------------



selling shares of the Company’s Common Stock in the public market and any shares
covered by your RSUs are scheduled to be issued on a day (the “Original
Distribution Date”) that does not occur during an open “window period”
applicable to you, as determined by the Company in accordance with such policy,
or does not occur on a date when you are otherwise permitted to sell shares of
the Company’s Common Stock in the open market, and (ii) the Company elects not
to satisfy its tax withholding obligations by withholding shares from your
distribution, then such shares shall not be issued and delivered on such
Original Distribution Date and shall instead be issued and delivered on the
first business day of the next occurring open “window period” applicable to you
pursuant to such policy (regardless of whether you are still providing
continuous services at such time) or the next business day when you are not
prohibited from selling shares of the Company’s Common Stock in the open market,
but in no event later than the fifteenth day of the third calendar month of the
calendar year following the calendar year in which the Original Distribution
Date occurs. In all cases, the issuance and delivery of shares under this
Agreement is intended to comply with Treasury Regulation 1.409A-1(b)(4) and
shall be construed and administered in such a manner.
6. Tax Withholding. On or before the time you receive a distribution of the
shares subject to your RSUs, or at any time thereafter as requested by the
Company, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your RSUs (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your RSUs by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; (iii)
permitting you to enter into a “same day sale” commitment with a broker-dealer
that is a member of the Financial Industry Regulatory Authority (a “FINRA
Dealer”) whereby you irrevocably elect to sell a portion of the shares to be
delivered under the Agreement to satisfy the Withholding Taxes and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the Withholding Taxes directly to the Company; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the RSUs with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you pursuant to Section 5) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
Unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to deliver to you any Common
Stock. In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
7. Adjustments for Corporate Transactions and Other Events.
(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event; provided, however, that any fractional RSUs
resulting from any such adjustment shall be eliminated. Adjustments under this
paragraph will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.
(b) Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the RSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled. If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
3



--------------------------------------------------------------------------------



successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.
8. Non‑Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at‑will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any
nonvested and forfeitable RSUs or any other adverse effect on your interests
under the Plan.
9. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any shares of Common Stock that may be issued in settlement of
the RSUs until such shares of Common Stock have been issued to you. No
adjustment shall be made for dividends, distributions, or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 7(d) of the Plan.
10. The Company’s Rights. The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company's assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
11. Restrictions on Issuance of Shares. The issuance of shares of Common Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.
12. Notices. All notices and other communications made or given pursuant to this
Agreement shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of RSUs by electronic means or to request your consent
to participate in the Plan or accept this award of RSUs by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
13. Entire Agreement. This Agreement, together with the relevant Notice and the
Plan, contain the entire agreement between the parties with respect to the RSUs
granted hereunder. Any oral or written agreements, representations, warranties,
written inducements, or other communications made
4



--------------------------------------------------------------------------------



prior to the execution of this Agreement with respect to the RSUs granted
hereunder shall be void and ineffective for all purposes.
14. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.
15. 409A Savings Clause. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. The preceding provisions shall not
be construed as a guarantee by the Company of any particular tax effect of the
RSUs and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by you on
account of non-compliance with Section 409A of the Code. Notwithstanding the
provisions of Section 4 of this Agreement, if you are a “specified employee” (as
defined under Section 409A of the Code and determined in good faith by the
Administrator) when your Termination Date occurs and your RSUs are to be settled
on account of the occurrence of such Termination Date, settlement of your RSUs
will be made within 15 days after the end of the six-month period beginning on
your Termination Date (or, if earlier, within 15 days after the appointment of
the personal representative or executor of your estate following your death),
but only if such delay in the issuance of the shares is necessary to avoid the
imposition of additional taxation on you in respect of the shares under Section
409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Section 409A of the Code and
Treasury Regulation Section 1.409A-2(b)(2).
16. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.
17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.
18. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock in the future in accordance with its
terms. You have the status of a general unsecured creditor of the Company as a
result of receiving the grant of RSUs.
19. Effect on Other Employee Benefit Plans. The value of the RSUs subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
20. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in the districts which include Baltimore, Maryland, and
you hereby agree and submit to the personal jurisdiction of any federal court
located in the district which includes Baltimore, Maryland or any state court in
the district which includes Baltimore, Maryland. You further agree that you will
not deny or attempt to defeat such personal jurisdiction or object to venue by
motion or other request for leave from any such court.
5



--------------------------------------------------------------------------------



21. Resolution of Disputes. Any dispute or disagreement which shall arise under,
or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.
22. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.
23. Electronic Delivery of Documents. By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.
24. No Future Entitlement. By your signing the Notice, you acknowledge and agree
that: (i) the grant of a restricted stock unit award is a one-time benefit which
does not create any contractual or other right to receive future grants of
restricted stock units, or compensation in lieu of restricted stock units, even
if restricted stock units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the restricted
stock units is an extraordinary item of compensation which is outside the scope
of your employment contract, if any; (iv) the value of the restricted stock
units is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
the restricted stock units ceases upon termination of Service with the Company
or transfer of employment from the Company, or other cessation of eligibility
for any reason, except as may otherwise be explicitly provided in this
Agreement; (vi) the Company does not guarantee any future value of the
restricted stock units; and (vii) no claim or entitlement to compensation or
damages arises if the restricted stock units decrease or do not increase in
value and you irrevocably release the Company from any such claim that does
arise.
25. Personal Data. For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by
6



--------------------------------------------------------------------------------



the recipient(s). You understand that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that data will be
held only as long as is necessary to implement, administer and manage the
restricted stock units or effect a Corporate Transaction. You understand that
you may, at any time, request a list with the names and addresses of any
potential recipients of the personal data, view data, request additional
information about the storage and processing of data, require any necessary
amendments to data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s Secretary. You understand,
however, that refusing or withdrawing your consent may affect your ability to
accept a restricted stock unit award.
26. Section 162(m). If the Company reasonably anticipates that the delivery of
any shares of Common Stock in any year would, when considered with your other
compensation, result in the Company’s inability to deduct the value of such
shares because of the limitation on deductible compensation under Code Section
162(m), then the Company shall defer the delivery of such shares until the first
year in which the Company reasonably anticipates that the related deduction will
not be limited under Section 162(m) (the "First Non-162(m) Year") in accordance
with the such rules and procedures established by the Committee under the Plan
and Section 409A and the regulations thereunder.
{Glossary begins on next page}




GLOSSARY
(a) “Administrator” means the Board of Directors of GP Strategies Corporation or
such committee or committees appointed by the Board to administer the Plan.
(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with GP Strategies
Corporation (including but not limited to joint ventures, limited liability
companies, and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
(c) “Agreement” means this document, as amended from time to time, together with
the Plan which is incorporated herein by reference.
(d) “Change in Control” has the meaning set forth in the Plan.
(e) “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other guidance promulgated thereunder.
(f) “Common Stock” means the common stock, US$.01 par value per share, of GP
Strategies Corporation.
(g) “Company” means GP Strategies Corporation and its Affiliates, except where
the context otherwise requires. For purposes of determining whether a Change in
Control has occurred, Company shall mean only GP Strategies Corporation.
(h) “Fair Market Value” has the meaning set forth in the Plan. The Plan
generally defines Fair Market Value to mean the closing price per share of
Common Stock on the relevant date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, the last preceding Business Day on which a sale was
reported.
(i) “Grant Date” means the effective date of a grant of RSUs made to you as set
forth in the relevant Notice.
(j) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of RSUs made to you.
(k) “Plan” means the GP Strategies Corporation 2011 Stock Incentive Plan, as
amended from time to time.
(l) “Retirement” means your retirement from active employment with the Company
or any Affiliate (i) on or after attaining age 55, (ii) after completing at
least 10 years of continuous Service and (iii) giving notice of termination of
employment as required by any agreement between you and the Company and
continuing to perform your obligations to the Company through the date of
termination.
7



--------------------------------------------------------------------------------



(m) “RSU” means the Company’s commitment to issue one share of Common Stock at a
future date, subject to the terms of the Agreement and the Plan.
(n) “Service” means your employment, service as a non-executive director, or
other service relationship with the Company and its Affiliates. Your Service
will be considered to have ceased with the Company and its Affiliates if,
immediately after a sale, merger, or other corporate transaction, the trade,
business, or entity with which you are employed or otherwise have a service
relationship is not GP Strategies Corporation or its successor or an Affiliate
of GP Strategies Corporation or its successor.
(o) “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Administrator may require such proof of Total and Permanent
Disability as the Administrator in its sole discretion deems appropriate and the
Administrator’s good faith determination as to whether you are totally and
permanently disabled will be final and binding on all parties concerned.
(p) “You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.


{End of Agreement}
8

